               Case 4:20-cr-00327-LPR Document 18 Filed 03/29/21 Page 1 of 1




                                     IIIIIOIIANDUII                           FILED
                                                                        EAS U.S. DISTRICT COURT
                                                                           TERN DISTRICT ARKANSAS

                                                                             MAR 2 9 2021
DATE:                       ___3/28/2021 _ __
                                                                     :~ES W. ~R!~f~LERI(
TO:                         Criminal Docket Clerk
                                                                                          DEPCLERK

FROM:                       Melissa Nannen
                            Investigative Analyst
                            U.S. Marshals Service

RE:                         Defendant in custody of U.S. Marshals Service



                      Defendant taken into U.S. Marshal Service custody on a detainer from:
      (Date)

                      Defendant in U.S. Marshal Service custody on a WHCAP / ASR-P from:
      (Date)



                      Defendant taken into U.S. Marshal Service custody on a Warrant of
                      Removal.
      (Date)

_3/25/21              Defendant taken into U.S. Marshal Service custody on a Return Psychiatric
      (Date)          Study.


                      Defendant returned to custody of _ _ _ _ _ _ _ _ __
      (Date)                                                 (State)

                      Defendant returned to custody of _ _ _ _ _ _ _ _ __
      (Date)                                             (Another District)




CASE NO.
               ----4:20CR327----
DEFENDANT'S NAME          _Alexus Harris
